Title: From Thomas Jefferson to John B. Magruder, 26 March 1803
From: Jefferson, Thomas
To: Magruder, John B.


          
            Sir 
                     
            Monticello Mar. 26. 1803.
          
          I recieved your note informing me of your mistake between the beech and birch. still however I must ask the favor of you to exert yourself and get for me all the beech you can, in breadths of 3½ Inches & of 7. Inches, and to do it immediately and give me information as soon as done. Accept my best wishes.
          
            Th: Jefferson
          
         